In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 14-2489
RONALD JEROME BEAL,
                                                Plaintiff-Appellant,

                                 v.

BRIAN FOSTER and RUSSELL SCHNEIDER,
                                             Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
        No. 14 C 229 — Aaron E. Goodstein, Magistrate Judge.
                    ____________________

  SUBMITTED SEPTEMBER 2, 2015 — DECIDED OCTOBER 2, 2015
                 ____________________

    Before WOOD, Chief Judge, and POSNER and ROVNER, Cir-
cuit Judges.
    POSNER, Circuit Judge. The plaintiff, an inmate of a Wis-
consin state prison, filed suit under 42 U.S.C. § 1983 against
the prison’s warden (Foster) and a prison guard (Schneider),
alleging in his complaint that Schneider had inflicted cruel
and unusual punishment on him. The district court dis-
missed the complaint at “screening,” 28 U.S.C. § 1915A—
which is to say before any response by the defendants. The
2                                                 No. 14-2489


ground of the dismissal was failure to state a claim; the mag-
istrate judge (presiding with the consent of the parties) stat-
ed that “standing alone, verbal harassment of an inmate
does not constitute a constitutional violation.”
   Neither in the district court nor in this court has the
plaintiff mentioned defendant Foster, the warden, so his
dismissal from the suit was proper; not so the dismissal of
Schneider.
    The proposition that verbal harassment cannot amount to
cruel and unusual punishment is incorrect. Suppose a pris-
oner is having severe headaches and he complains about
them to a prison doctor, who writes him a prescription for a
powerful drug. A malicious guard learns of this and tells the
prisoner the following lie: “the doctor didn’t tell you, but he
told me: you have incurable brain cancer and will be dead in
three months. Now let me tell you what he told me are the
symptoms you will be experiencing as your cancer wors-
ens.” Or the guard, again lying, tells another prisoner: “I am
sorry to have to inform you that your wife and children have
been killed in a car crash.” The harassment in both cases is
purely verbal, yet as cruel (and, one hopes, as unusual) as in
cases of physical brutalization of prisoners by guards. To at-
tempt to draw a categorical distinction between verbal and
physical harassment is arbitrary. In short, “the alleged pain
[sufficient to constitute cruel punishment] may be physical
or psychological.” Watison v. Carter, 668 F.3d 1108, 1112 (9th
Cir. 2012) (emphasis added).
   So saying, we are mindful of cases, including our deci-
sion in DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000),
which say that “standing alone, simple verbal harassment
does not constitute cruel and unusual punishment.” But it is
No. 14-2489                                                   3


unclear what “simple” is intended to connote. In our hypo-
thetical examples, the verbal harassment is “simple” in the
sense of being brief, lucid, and syntactically simple. But what
is simple can also, as in our two examples, be devastating. In
DeWalt the plaintiff had alleged that a prison officer had
“made a series of sexually suggestive and racially derogato-
ry comments to [the plaintiff] regarding certain female
teachers at the prison schools.” Id. at 610. This verbal har-
assment was directed, to a significant degree, at the female
teachers rather than at DeWalt, and second-hand harassment
may be too “simple” to state a claim of cruel and unusual
punishment, whereas the lies in our two hypothetical cases
were aimed directly and hurtfully at the prisoner. But “sim-
ple” is the wrong word; what is meant is “fleeting,” too lim-
ited to have an impact.
    Simple or complex, most verbal harassment by jail or
prison guards does not rise to the level of cruel and unusual
punishment. See, e.g., Davis v. Goord, 320 F.3d 346, 353 (2d
Cir. 2003); Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996);
Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir. 1986). But some
does; and so consider the allegations in this case that de-
fendant Schneider “made verbal sexual comments directed
towards inmate Brian Anthony, telling Ronald Beal to place
his penis inside Brian Anthony,” and that “on several prior
occasions” Schneider had urinated in view of the plaintiff
(by leaving the bathroom door open) and of other inmates,
looking at them “while smiling.” These are the only allega-
tions of the complaint, but one can imagine how they might
have been amplified had the magistrate judge not terminat-
ed the suit so abruptly. The plaintiff attempted in his appeal
brief to amplify the first allegation, stating that what Schnei-
der had said to another inmate—presumably Anthony—in
4                                                  No. 14-2489


the presence of the plaintiff and other inmates was that if the
plaintiff would “put his Weiner [penis]” in the other in-
mate’s mouth the inmate would smile.
    The remarks attributed by the plaintiff to Schneider, in-
cluding the “smile” references and the display of Schneider’s
own penis in his repeated public urinations (“recurrences of
abuse, while not a prerequisite for liability, bear on the ques-
tion of severity,” Crawford v. Cuomo, 796 F.3d 252, 257 (2d
Cir. 2015)) could have been understood by the inmates as
implying that the plaintiff is homosexual. The fact that
Schneider is a Sergeant may have amplified the impact of his
remarks.
    In his appellate filings the plaintiff further claims that
other inmates would harass him by calling him names such
as “punk, fag, sissy, and queer,” all of course derisive terms
for homosexuals and possibly inspired or encouraged by
Schneider’s comments—and we note in this connection that
the complaint charges the two defendants (realistically,
though, just Schneider, not the warden) with sexual harass-
ment. Conceivably the plaintiff feared that Sergeant Schnei-
der’s comments labeled him a homosexual and by doing so
increased the likelihood of sexual assaults on him by other
inmates.
   The plaintiff claims to have experienced severe psycho-
logical harm as a result of the incidents described in his
complaint—psychological harm that induced him to seek
“psych service” help repeatedly from the prison’s Clinical
Services division. He has filed records of these visits and al-
so proof that he filed a grievance with the prison concerning
Schneider’s comments and that on May 24, 2013, the prison
upheld the grievance. Though it has been more than two
No. 14-2489                                                   5


years since that ruling, the plaintiff states without contradic-
tion that he’s been unable to learn what findings emerged
from the grievance proceeding and whether any punishment
was imposed on Schneider for his misconduct. Those find-
ings might either strengthen or weaken his case. The magis-
trate judge should have ordered the defendants to produce
them.
   And he erred in saying that “the plaintiff alleges only
verbal harassment.” Urinating isn’t verbal. We can imagine,
as suggested in the preceding paragraph, that the plaintiff
was seriously upset by Schneider’s nonverbal as well as ver-
bal behavior, which may have made him a pariah to his fel-
low inmates and inflicted significant psychological harm on
him.
    A certain latitude should be allowed in the interpretation
of complaints filed by pro se prisoner litigants, such as the
plaintiff in this case, whose legal knowledge and expressive
skills are palpably deficient. This is a case in which before
dismissing the complaint the district court should have con-
sidered seeking clarification and amplification. In Williams v.
Wahner, 731 F.3d 731, 734 (7th Cir. 2013), we pointed out that
“many prisoners can explain themselves orally but not in
writing. They may be illiterate in English, or they may simp-
ly be such poor writers that they can’t convey their thoughts
other than orally. So we can understand a judge’s wanting to
clarify an unclear pro se complaint by interviewing the
plaintiff,” provided, as we explain in Henderson v. Wilcoxen
(7th Cir. 2015) (issued today) that a transcript or recording of
the interview (which will usually be conducted telephonical-
ly) is made. Where appropriate, hearings can be a useful
means of “trying to determine what the plaintiff is alleging.”
6                                                  No. 14-2489


Williams v. Wahner, supra, 731 F.3d at 734. But as Henderson
and Williams both emphasize, and we take this opportunity
to re-emphasize, the interview must be limited to elucidating
the plaintiff’s claim, and not allowed to become a determina-
tion of its merits. The judge who after the hearing decides
there is nothing to the prisoner’s case, and therefore dismiss-
es it on a section 12(b)(6) motion or at screening under 28
U.S.C. § 1915A, converts the interview to an ex parte adjudi-
cation of the merits, and that is improper, as stressed in the
two cases just cited. But at the same time, expecting a pro se
prisoner to be able to explain his case without some prod-
ding, some guidance, by the presiding judicial officer will
often be unrealistic. A judge who does not recruit a lawyer
for the pro se in such a case should at least consider making
a modest effort to assist the pro se in articulating his claims.
    We don’t hold that the magistrate judge in this case had
to help the plaintiff. The errors that require a remand for fur-
ther proceedings—that made the dismissal of the complaint
premature—is the magistrate judge’s mistaken belief that the
only harassment alleged was verbal, and his further, unex-
plained belief that the verbal harassment was nonactionable
because it was “simple,” which without explanation is in-
scrutable.
                                    REVERSED AND REMANDED